Citation Nr: 0031991	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  99-11 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  

2.  Entitlement to a separate compensable evaluation of 10 
percent for multiple service-connected disabilities evaluated 
as noncompensable under the criteria of 38 C.F.R. § 3.324 
(1999).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1966 to 
March 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).  

The Board notes that the RO granted service connection for 
hearing loss only in the right ear in September 1977 
(evaluated as noncompensable), and subsequently denied 
service connection for hearing loss in the left ear in 
January 1988.  This decision was not appealed.  During the 
pendency of his current appeal in April 1999, the RO 
determined that service connection for bilateral hearing loss 
was warranted.  The noncompensable evaluation was continued.  

The veteran is also service connected for a perforation of 
the right tympanic membrane which is evaluated as 
noncompensable, the maximum possible rating for this 
disability.  See 38 C.F.R. 4.87, Diagnostic Code 6211.  

The veteran requested a hearing before the Board in his May 
1999 substantive appeal; however, he withdrew this request in 
October 1999.  See 38 C.F.R. 20.704(e).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  During the May 1999 VA examination, the veteran displayed 
Level II hearing acuity in both ears.  

3.  Service connection is currently in effect for bilateral 
hearing loss and a perforation of the right tympanic 
membrane; each of these disabilities is evaluated as zero 
percent disabling.

4.  The veteran has not submitted clear evidence that his 
noncompensable service connected disabilities interfere with 
normal employability.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.85, 4.87, Tables VI, 
VII, Diagnostic Code 6100 (effective prior to June 10, 1999); 
38 C.F.R. §§ 4.85, 4.86(a), 4.87, Tables VI, VII, Diagnostic 
Code 6100; 64 Fed. Reg. 25202-25210 (May 11, 1999) (effective 
June 10, 1999).

2.  The criteria for a separate compensable evaluation of 10 
percent for multiple service-connected disabilities evaluated 
as noncompensable under the criteria of 38 C.F.R. § 3.324 
have not been met.  38 C.F.R. § 3.324 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Review of the pertinent evidence of record reveals that a 
claim for entitlement to an increased evaluation for hearing 
loss was submitted in April 1997.  The veteran claimed that 
his hearing loss was reducing his employment opportunities.  

A VA examination was conducted in October 1997; however, 
results from testing were found to be not "repeatable" and 
therefore inadequate.  

In April 1998 the veteran underwent testing of his hearing 
acuity at a private medical facility.  Results of an 
audiometer were expressed graphically.  Puretone thresholds 
were not recorded numerically.  

Puretone average was indicated as being 35 in the right ear 
and 30 in the left ear.  Speech discrimination ability was 
indicated as being 92 percent in the right ear and 96 percent 
in the left ear.  It was not specified how these results were 
determined.  The pertinent assessment was bilateral mild to 
moderate sensorineural hearing loss.  

In his May 1999 substantive appeal, the veteran contended 
that the tests performed on him were conducted in an 
environment that was quiet and secluded and had nothing to do 
with the normal, everyday environment that he was exposed to, 
and therefore could not accurately reflect his hearing loss.  

In May 1999 a VA examination of the veteran's auditory acuity 
was conducted.  Certified puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
---
30
25
55
60
LEFT
---
20
15
25
55

Puretone average was found to be 43 in the right ear and 29 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 88 in both ears.

Aside from his initial statement contending that his hearing 
loss was reducing his employment opportunities, there are no 
statements or other evidence of record addressing the impact 
of the veteran's hearing loss on his employment.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the 1945 Schedule for Rating Disabilities, the rating agency 
is authorized to apply a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (1999).  

The Board notes that the VA Rating Schedule that addresses 
the ear and other sense organs was recently amended, 
effective June 10, 1999.  64 Fed. Reg. 25202 (1999).  Thus, 
the regulatory criteria governing the evaluation of the 
veteran's bilateral hearing loss changed while his claim was 
pending.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by puretone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective before June 
10, 1999).  

Under the previous regulations, Table VIa was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective before June 
10, 1999).  

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (1999).  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(1999).  

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b) 
(1999).  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  





The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
entitlement need not be established by a fair preponderance 
of the evidence).


Analysis

The Board is satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).  

The veteran has been provided with the relevant criteria, 
including 38 C.F.R. § 3.324 pertaining to providing a 10 
percent evaluation for multiple service connected, 
noncompensable disabilities.  

In addition, a current and comprehensive VA examination of 
the veteran's current hearing acuity has been provided that 
adequately addresses the rating requirements set forth in 
38 C.F.R. § 4.85.  


Entitlement to a Compensable Evaluation

Under Table VI of both the previous and amended regulations, 
the veteran's hearing level during the May 1999 VA 
examination was Level II in both ears.  Under Table VII of 
both the previous and amended regulations, Level II hearing 
in both ears allows for a noncompensable evaluation.  
38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  

A compensable rating is not warranted under Table VIa under 
either the previous or amended regulations because neither 
apply to this case.  Table VIa under the previous regulations 
is not for application because it was not certified that 
there were language difficulties or inconsistent speech 
audiometry scores that made the use of both puretone average 
and speech discrimination inappropriate.  See 38 C.F.R. 
§ 4.85(c) (1999).  

It is not for application under the amended regulations 
because the veteran's puretone threshold was not 55 decibels 
or more at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz), and because his puretone 
threshold was not 30 or lower at 1000 Hertz and 70 or more at 
2000 Hertz.  See 38 C.F.R. §§ 4.85(c); 4.86(a) (1999).  

Therefore, the Board finds that a compensable evaluation for 
the veteran's bilateral hearing loss disability is not 
warranted under the previous or amended regulations.  

In making this determination, the Board has considered the 
April 1998 private examination of the veteran's hearing 
acuity.  However, the Board finds that this examination has 
less probative value than the May 1999 VA examination for 
several reasons.  It is not as contemporaneous as the May 
1999 VA examination.  In addition, the examiner provided the 
puretone thresholds in graphical rather than numerical form, 
and it is impossible to ascertain how the examiner determined 
puretone threshold average and speech discrimination 
percentage.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  

Regardless of its probative value, the April 1998 examination 
numerical results that were provided (puretone average of 35 
in the right ear and 30 in the left ear, and speech 
discrimination percentage of 92 percent in the right ear and 
96 percent in the left ear) would warrant only Level I 
hearing in both ears, and therefore a noncompensable 
evaluation under both the previous and amended criteria.  
38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  

The veteran's own lay assertions concerning the severity of 
his hearing loss are not sufficient.  If the determinant 
issue is one of medical etiology or a medical diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  

In addition, pertinent case law provides that the assignment 
of disability ratings for hearing impairment are to be 
derived by the mechanical application of the Ratings Schedule 
to the numeric designations assigned after audiometry 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  


Entitlement to a Compensable Evaluation Pursuant to 38 C.F.R. 
§ 3.324

The Board is unable to find that a separate compensable 
evaluation of 10 percent for the veteran's multiple 
nonservice connected disabilities (i.e. his service connected 
hearing loss in both ears and his perforated right tympanic 
membrane) is supported by the evidentiary record.  The only 
evidence consists of the veteran's contention that his loss 
of hearing had reduced his employment opportunities.  The 
medical evidence of record is negative for history or 
complaints that concern missing work due to the service-
connected disabilities evaluated as noncompensable.  

The Board is therefore of the opinion that the veteran has 
not submitted any evidence to clearly show that his service 
connected disabilities interfere with his normal 
employability, and the criteria for a separate compensable 
rating of 10 percent under 38 C.F.R. § 3.324 have not been 
met.  38 C.F.R. § 3.324.  

Following a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  A preponderance of the evidence is against both of 
his claims, and they therefore are denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Additional Matter: Extra-schedular Consideration

The Board has also considered whether referral for an 
increased evaluation on an extra-schedular basis is 
warranted.  In exceptional cases where evaluations provided 
by the Rating Schedule are found to be inadequate, an extra-
schedular evaluation may be assigned which is commensurate 
with the veteran's average earning capacity impairment due to 
the service-connected disability.  38 C.F.R. § 3.321(b) (1) 
(1999).  

The record shows that the RO concluded that an extra-
schedular evaluation was not warranted and provided the 
veteran with the regulations pertaining to such an 
evaluation, namely 38 C.F.R. § 3.321(b) (1).  

The United States Court of Appeals for Veteran's Claims 
(Court) has held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  Floyd v. Brown, 9 Vet. App. 88 
(1996).  

However this does not preclude the Board from concluding, on 
its own, that a claim does not meet the criteria for 
submission pursuant to the regulation.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); VAOPGCPREC 6-96.  The Court has also 
held that the Board must only address referral under 
§ 3.321(b)(1) when exceptional or unusual circumstances are 
present.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In the case at hand, the veteran has merely indicated that 
his hearing loss has reduced his employment opportunities.  
There is no other evidence of record addressing the impact of 
his hearing loss on his employment.  
The Board is of the opinion that the veteran has not 
submitted evidence indicating that his bilateral hearing loss 
disability affects his employability in ways not contemplated 
by the Rating Schedule.  The mere assertion that a disability 
interferes with employment or renders a veteran unemployable 
does not automatically raise or implicate the assertion that 
the regular schedular standards are not adequate and 
therefore require consideration of section 3.321(b)(1).  See 
VAOPGCPREC 6-96.  

The veteran has not presented a disability picture so unusual 
or exceptional as to render impractical the application of 
the regular schedular standards.  Nor does the evidence 
indicate that the bilateral hearing loss disability has 
markedly interfered with employment or resulted in frequent 
hospitalizations or inpatient care.  

Referral in this instance is therefore not warranted because 
the evidence does not indicate that the service-connected 
bilateral hearing loss disability has rendered the veteran's 
disability picture unusual or exceptional, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.  


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.  

Entitlement to a separate compensable evaluation of 10 
percent based on multiple service-connected disabilities 
evaluated as noncompensable under 38 C.F.R. § 3.324 is 
denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 11 -


- 1 -


